Order affirmed, with t.en doEars costs and disbursements, with leave to the defendants to answer within twenty days from service of order upon payment of said costs and ten doEars costs of motion at Special Term, upon the ground that the plaintiffs are entitled to a delivery of the Est of customers provided for in the agreement of sale and that under the circumstances shown the plaintiffs would not have an adequate remedy at law for damages for faEure to deliver such Est. Present — Clarke, P. J., MerreE, Finch, Martin and Wagner, JJ.